Reno, P. J.,
— Appointments to fill vacancies in municipal or quasi municipal offices have invariably been made in accordance with these principles:
1. We always appoint a citizen to the vacant office who is a member of the same political party as the late incumbent. This rule assures to political parties the same proportion of the offices which the voters have decreed they shall occupy.
2. Usually we do not consider for appointment those citizens whose applications have been passed upon and rejected by the municipal body which is charged, in the first instance, with the power of appointment. This principle allows us to make an independent selection and avoids the embarrassment which must inevitably result were we to appoint some one with whom the municipal authorities could not harmoniously cooperate.
3. Always we seek the citizen best equipped for the office by capacity and experience, and, when we can discover a citizen who has rendered satisfactory service in the vacant office or in the same department, we prefer him above all others. This principle assures to the people tried and faithful servants.
Our appointee fills all these requirements. He is a member of the Republican Party of which the late James W. Holman was a member. He was not a candidate for the position during the period when city council was authorized to fill the vacancy. He is presently the street commissioner; he served under Mr. Holman and our investigation reveals that his services have been altogether satisfactory.

Order.

Now, April 9, 1931, Herbert J. Weiler is appointed a member of the Council of the City of Allentown to fill the vacancy created by the death of James W. Holman for the portion of the unexpired term of said James W. Holman and until his successor shall have been duly elected at the next regular municipal election and duly sworn into office.
Prom Edwin L. Kohler, Allentown, Pa.